Title: To George Washington from Joseph Chew, 8 August 1757
From: Chew, Joseph
To: Washington, George



Dear Sir
[New York, 8 August 1757]

You shall hear from me at Large Next Post this being Just going of[f.] I can only inclose you the Papers & Pray to tell my Brother I will Write him under Cover to you next week, I arrived here a few days agoe Mrs Robinson & her Dear Little Family are Well miss Polly has had a pain in her Face but is on the mendg hand. I Pray Heaven to Protect you and Assure you that I am my Dear Sir your obedt Servt

Jos. Chew

